Citation Nr: 1035994	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death on a presumptive basis as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1972.  
The Veteran died in January 2004, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In November 2005, the appellant testified at a Travel Board 
hearing before a Veterans Law Judge (VLJ).  A transcript of this 
hearing is associated with the claims file.  In May 2010, the 
Board notified the appellant that the VLJ who presided at her 
hearing is no longer employed by the Board, and advised the 
appellant in writing that she had the right to another hearing by 
a different VLJ.  Later in May 2010, the appellant's 
representative responded that the appellant did not want another 
hearing with a different VLJ, and requested that the Board 
proceed with adjudication of her claim based on the evidence 
currently of record.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2009).

In February 2006, the Board remanded this case for further 
evidentiary development.  Thereafter, in November 2006, the Board 
denied entitlement to service connection for the cause of the 
Veteran's death.  In a February 2010 memorandum decision, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's November 2006 decision to the extent that it 
denied presumptive service connection for the cause of death as 
due to Agent Orange exposure, and remanded that claim for 
readjudication consistent with the Court's memorandum decision.  
The Court affirmed the Board's decision denying service 
connection for cause of death on a direct basis. 

For reasons explained below, this appeal is REMANDED to the RO.  
VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.

In July 2006, the appellant's representative requested that 
additional records be obtained and reviewed pursuant to the 
appellant's contention that the Veteran had entered the Republic 
of Vietnam during his military service.  Specifically, these 
additional records included all records of the Veteran's travel 
orders on TDY (temporary duty yonder) and TAD (temporary 
additional duty), as well as all service pay records for the 
Veteran.  On remand, the RO should contact the U.S. Marine Corps 
in order to obtain all available service travel records for the 
Veteran, and the RO should also contact the Defense Finance and 
Accounting Service (DFAS) in order to obtain all available 
service pay records for the Veteran.

As an additional matter, the Board notes that VA requested the 
Veteran's entire service personnel file from the National 
Personnel Records Center (NPRC) in March 2006.  In their February 
2010 memorandum decision, the Court determined that the record 
did not contain a response to this March 2006 request.  However, 
the Board notes that the NPRC did in fact respond to this request 
in April 2006 by 
mailing the requested service personnel records to VA, and such 
records were associated with the claims file.  Consequently, the 
Board concludes that the Veteran's entire service personnel file 
is currently of record.

Finally, the Board notes that after the November 2006 Board 
decision was issued, the Court held that, in the context of a 
claim for Dependency and Indemnity Compensation (DIC) benefits, 
38 U.S.C.A. § 5103(a) notice pursuant to the Veterans Claims 
Assistance Act (VCAA) must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  On remand, the RO 
should provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009) that 
includes an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, to 
include based on a condition not yet 
service-connected, as outlined by the 
Court in Hupp, supra.

2.  The RO should undertake all 
appropriate development in order to obtain 
the Veteran's service travel records.  
Pursuant to this process, the RO should 
contact the U.S. Marine Corps and request 
all 
available service travel records for the 
Veteran.  If any requested records are 
unavailable, then the file should be 
annotated as such and the appellant should 
be so notified.

3.  The RO should undertake all 
appropriate development in order to obtain 
the Veteran's service pay records.  
Pursuant to this process, the RO should 
contact the Defense Finance and Accounting 
Service (DFAS) and request all available 
service pay records for the Veteran.  If 
any requested records are unavailable, 
then the file should be annotated as such 
and the appellant should be so notified.

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed to the 
extent possible, the record should again 
be reviewed.  If the benefit sought on 
appeal remains denied, then the appellant 
and her representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

